J-A31027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.W.                                              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

C.S.W.

                            Appellant                  No. 144 MDA 2014


               Appeal from the Order Entered December 23, 2013
                In the Court of Common Pleas of Dauphin County
                Domestic Relations at No(s): 2012-CV-03589-SU
                             PACSES NO. 148113311


BEFORE: BOWES, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                            FILED DECEMBER 09, 2014

        C.S.W. appeals from the order entered on December 23, 2013,

ordering C.S.W. to pay child and spousal support.1        Following a thorough

____________________________________________


1
    Our standard of review for a support orders is well-settled:

        When evaluating a support order, this Court may only reverse
        the trial court's determination where the order cannot be
        sustained on any valid ground. We will not interfere with the
        broad discretion afforded the trial court absent an abuse of the
        discretion or insufficient evidence to sustain the support order.
        An abuse of discretion is not merely an error of judgment; if, in
        reaching a conclusion, the court overrides or misapplies the law,
        or the judgment exercised is shown by the record to be either
        manifestly unreasonable or the product of partiality, prejudice,
        bias or ill will, discretion has been abused.

Summers v. Summers, 35 A.3d 786, 788 (Pa. Super. 2012) (citation
omitted).
(Footnote Continued Next Page)
J-A31027-14


review of the submissions by the parties, the relevant law, and the certified

record, we affirm on the basis of the trial court opinion.

      We note that there are significant problems with both C.S.W.’s brief

and the Pa.R.A.P. 1925(b) statement.              The totality of these problems

renders us unable to conduct a proper legal analysis of C.S.W.’s arguments

as presented.2

      Similarly, the 1925(b) statement3 submitted by C.S.W. was 25 pages

long, containing 50 issues and sub-issues. While we have the authority to

find all issues waived when such a 1925(b) statement has been filed, 4 here,

the trial court distilled the claims to three properly preserved and argued

issues.   They address questions of M.W.’s income and earning capacity,

unreported income and extracurricular expenses, and allocation of support.

Because the trial court has addressed those issues, our ability to conduct

appellate review has not been totally hindered by C.S.W.’s deficient

                       _______________________
(Footnote Continued)


2
 In re A.B., 63 A.3d 345 (Pa. Super. 2013) (meaningful review not possible
when appellate court must guess what issues are being appealed).
3
  Pa.R.A.P. 1925(b) refers to this document as a “concise statement of
errors complained on appeal.” (emphasis added).
4
 See Jiricko v. Geico Ins. Co., 947 A.2d 206 (Pa. Super. 2008) (waiver
appropriate for five page incoherent submission); Tucker v. R.M. Tours,
939 A.2d 343 (Pa. Super. 2007), aff’d 977 A.2d 1170 (Pa. 2009) (waiver
appropriate for 26 page, 76 paragraph plus exhibits submission); Jones v.
Jones, 878 A.2d 86 (Pa. Super. 2005) (waiver appropriate for filing 7 page,
29 paragraph unmanageable statement).



                                            -2-
J-A31027-14


submissions. See Kern v. Kern, 892 A.2d 1 (Pa. Super. 2005) (Appellate

court may address issues when failure to follow appellate rules does not

hamper review).     Accordingly, we limit our review to those issues identified

and addressed by the trial court.

      Our review of the certified record and relevant law reveals no abuse of

discretion or errors of law attendant to the rulings on those issues identified

and addressed by the trial court. See Trial Court Opinion, 4/16/2014, at 5-

11.   Accordingly, we adopt the trial court’s well-reasoned decision as

dispositive of the discernible issues raised in this appeal.   The parties are

directed to attach a copy of the trial court’s opinion in the event of further

proceedings.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2014




                                     -3-